J-S73031-14
J-S73032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:    M.S. & B.J.S., :         IN THE SUPERIOR COURT OF
Minors,                               :               PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
APPEAL OF: J.S., Mother,              :             No. 1288 MDA 2014

                Appeal from the Order entered on June 30, 2014
              in the Court of Common Pleas of Lancaster County,
              Juvenile Division, No(s): CP-36-DP-0000095-2012;
                            CP-36-CP-0000196-2012

IN THE INTEREST OF:    M.S. & B.J.S., :         IN THE SUPERIOR COURT OF
Minors,                               :               PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
APPEAL OF: R.S., Father,              :             No. 1289 MDA 2014

                Appeal from the Order entered on June 30, 2014
              in the Court of Common Pleas of Lancaster County,
              Juvenile Division, No(s): CP-36-DP-0000095-2012;
                            CP-36-CP-0000196-2012

BEFORE: BOWES, WECHT and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                FILED FEBRUARY 19, 2015

     These consolidated appeals are before us after remand to the trial

court. See In the Interest of J.R., a Minor, M.S., a Minor, and B.J.S., a

Minor, 93 A.3d 506 (Pa. Super. 2013) (unpublished memorandum).          We

remand for further proceedings.

     On two separate occasions, both J.S. (“Mother”) and R.S. (“Father”)

physically abused a child, who is not a subject of the instant appeals. The

prior panel in this case affirmed the trial court’s Order adjudicating the
J-S73031-14
J-S73032-14

abused child, as well as her two minor half-siblings, M.S. and B.J.S.

(hereinafter “the subject children”), as dependent. Id. at 7-10. However,

the   panel   vacated   the   trial   court’s   Orders   finding   that   aggravated

circumstances existed upon which to cease reunification services. Id. at 10-

14.   The panel remanded the matter for a determination as to whether

reunification between the subject children and Mother and Father is

necessary or appropriate. Id. at 14.

      Following hearings on the remanded issue and a permanency review

hearing, the trial court entered Dispositional Orders on June 30, 2014,

approving a plan that did not provide for reunification, and maintaining the

goal for the subject children as adoption.        Mother and Father timely filed

separate Notices of Appeal from the Dispositional Orders. Mother and Father

argue that the trial court erred in refusing to order a permanency plan for

reunification.   Mother also argues that the trial court erred in finding that

she abused the subject children.

      Importantly, in its Pa.R.A.P. 1925(a) Opinion, the trial court did not

cite to, or provide an analysis of, the factors under section 6351(f) and (f.1)

of the Juvenile Act, which a trial court must consider at a permanency

review hearing.     See 42 Pa.C.S.A. § 6351(f) (providing that “[a]t each

permanency hearing, a court shall determine all of the [enumerated factors

in subsection (f)] ….” (emphasis added)); id. § 6351(f.1) (listing the

alternatives available to the juvenile court for the permanent placement of a

                                        -2-
J-S73031-14
J-S73032-14

dependent child); see also In re R.J.T., 9 A.3d 1179, 1186, 1187 n.10 (Pa.

2010) (setting forth the factors and observing that a trial court is obligated

to consider them at a permanency review hearing); see also id. at 1198

(Orie Melvin, J., dissenting) (opining that “[n]owhere in its opinion did the

trial court either acknowledge its duty pursuant to 42 Pa.C.S.A. § 6351(f) …

nor did it explain its evaluation of the considerations enumerated therein.

The Superior Court was responsible for ensuring that the record represented

a comprehensive inquiry, and that the trial court applied appropriate legal

principles.”).

      We hereby order that the case be remanded for the trial court to set

forth its consideration of the evidence concerning the factors in 42 Pa.C.S.A.

§ 6351(f) and (f.1), in an opinion to be filed with this Court within sixty days

of the filing of this Order. Panel jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2015




                                      -3-